Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3492 Filed 06/21/21 Page 1 of 51

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff, Case No: 2:15-cr-20382
-V- Honorable Victoria Roberts
Magistrate Judge Elizabeth Stafford
D-1 PAUL NICOLETTI,

Defendant.

 

DEFENDANT’S MOTION TO CORRECT AMENDED JUDGMENT
[ECF NO. 214] BASED ON CLERICAL ERROR

NOW COMES Defendant, Paul Nicoletti and states as follows:

L, On June 11, 2021, the Government filed its Motion to Correct Clerical
Error pursuant to Fed. R. Cr. P. 36 [ECF No. 225].

2. The Government’s motion is based upon arithmetical errors that were
transposed and then overlooked, resulting in erroneous restitution
calculations.

3S The Defendant has set forth in his Brief in Support, additional errors that
have a significant impact not only upon the amount of restitution ordered,
but also upon the legitimacy of the sentence imposed.

WHEREFORE, Defendant respectfully requests that this court eliminate any financial
obligation to make restitution to the delineated victims, since they have been paid in full.
Lastly, pursuant to Fed. R. Cr. P 35, Defendant requests that this court resentence
Defendant in order to correct the arithmetical, technical, or other clear errors outlined in

Defendant’s Brief.
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3493 Filed 06/21/21 Page 2 of 51

Respectfully submitted,

a

Paul Nicoletti

Acting Jn Pro Se

7474 Port Austin Road
Caseville, Michigan 48725
(989) 550-5050
pauljnicoletti@gmail.com

 

 

Dated: June 15, 2021
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3494 Filed 06/21/21 Page 3 of 51

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff, Case No: 2:15-cr-20382
-V- Honorable Victoria Roberts
Magistrate Judge Elizabeth Stafford
D-1 PAUL NICOLETTI,

Defendant.

 

DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO CORRECT AMENDED
JUDGMENT [ECF NO. 214]
BASED ON CLERICAL ERROR

 

 

On June 11, 2021, the Government filed its Motion to Correct Clerical Error
pursuant to Fed. R. Cr. P. 36 [ECF No. 225]. The Government’s motion is based upon
mathematical errors that were transposed and then overlooked, resulting in erroneous
restitution calculations. Unfortunately this was just the tip of the iceberg insofar as

numerous other errors have been discovered.

FAILURE TO APPLY THE
CORRECT SENTENCING STATUTE AND TO
APPLY CIVIL LITIGATION REVOVERIES

 

The PSR dated 11-15-19, mistakenly cites 18 U.S.C. §3663A, at 959 of the PSR.
This provision makes the award of restitution mandatory as opposed to 18 U.S.C.

§3663(a), which is discretionary. 18 U.S.C. §3663A states as follows:

(a)
(1)
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3495 Filed 06/21/21 Page 4 of 51

Notwithstanding any other provision of law, when sentencing a
defendant convicted of an offense described in subsection (c),
the court shall order, in addition to, or in the case of a
misdemeanor, in addition to or in lieu of, any other penalty
authorized by law, that the defendant make restitution to

the victim of the offense or, if the victim is deceased, to the victim’s
estate.

[Emphasis Added]

However, the correct sentencing statute 18 U.S.C. §3663 states:

(a)
(1)
(A)

The court, when sentencing a defendant convicted of an offense
under this title, section 401, 408(a), 409, 416, 420, or 422(a) of
the Controlled Substances Act (21 U.S.C. 841, 848(a), 849, 856,
861, 863) (but in no case shall a participant in an offense under
such sections be considered a victim of such offense under this
section), or section 5124, 46312, 46502, or 46504 of title 49, other
than an offense described in section 3663A(c), may order, in
addition to or, in the case of a misdemeanor, in lieu of any other
penalty authorized by law, that the defendant make restitution to
any victim of such offense, or if the victimis deceased, to
the victim’s estate. The court may also order, if agreed to by the
parties in a plea agreement, restitution to persons other than
the victim of the offense.

[Emphasis added]

Obviously the difference between “may” and “shall” is monumental when it
comes to the sentencing phase of a criminal prosecution, as it would have a significant

impact on the imposed sentence as well as the term of incarceration. USSG §5E1.1.
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3496 Filed 06/21/21 Page 5 of 51

Restitutier
34%. Statutory Provisions: Pursuant to 18 U.S.C. | }465A, resutution in the total annount of
$5,475,741 58 shall be ondered in this case Restingtion, as set focth below, i¢ due and

wing to the following victims

Victim Sane Amount of. cas
Fifth Third Bank $1257, 75452
Chubb Insurance $2.02 1,000.00
Fist American Tite $7.200,000.5
Recovery

6), Guideline Provisions: Restitution shal! be ardepad (S80 646

Paragraphs 59 and 60 from the Amended PSR make it clear that the court used the
wrong sentencing statute, the Amended Judgment [ECF No. 214] also fails to abide by 18
USC §3663(c)(2)(B), which states:

In no case shall the amount of restitution ordered under this
subsection exceed the amount of the fine which may be
ordered for the offense charged in the case.

It is crucial to note that 18 U.S.C. § 3663A does not contain the above stated
language which limits the amount of restitution to the amount of the fine set forth in 18
U.S.C. § 1344. Applying said statute to the Defendant’s case means that under no
circumstance can the restitution order exceed the maximum fine of $1,000,000.00. 18
U.S.C. § 1344. The Indictment charges only three offenses under 18 U.S.C. § 1344 and
hence, the court as its upper most limit, could if it chose to, award a maximum of
$3,000.000.00 based on the Indictment language. There is no legal authority that allows
a court under 18 U.S.C. § 3663, to exceed the maximum amount of the fine.

The Sixth Amendment prohibits a judge from “inflict[ing] punishment that the
jury’s verdict alone does not allow.” Blakely v. Washington, 542 U.S. 296, 304 (2004).

In Apprendi v. New Jersey, 530 U.S. 466 (2000), the Court held that “any fact” other

than a prior conviction that “increases the penalty for a crime beyond the prescribed
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3497 Filed 06/21/21 Page 6 of 51

statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt.”
Id. at 490. That rule is rooted in “two longstanding tenets of common-law criminal
jurisprudence.” Blakely, 542 U.S. at 301. The first is that “the ‘truth of every accusation’
against a defendant ‘should afterwards be confirmed by the unanimous suffrage of twelve
of his equals and neighbours.’ ” Ibid. (quoting 4 William Blackstone, Commentaries on
the Laws of England 343 (1769)). The second is that “ ‘an accusation which lacks any
particular fact which the law makes essential to the punishment is * * * no accusation
within the requirements of the common law, and it is no accusation in reason.’ ” Id. at
301-302 (quoting 1 Joel Prentiss Bishop, Criminal Procedure 55 (2d ed. 1872)); see
Cunningham v. California, 549 U.S. 270, 281 (2007).

The jury in Defendant’s case was only charged with three loans, being 3935
Quarton, 3941 Quarton, and Vacant Lone Pine. The jury never had an opportunity to find
Defendant guilty on more that the three loans from the Indictment. Not only did the
district court expand the amount of the loans to six, but the court also utilized the
incorrect sentencing statute, which ignored the statutory maximum restitution amount.
This was a clear abuse of discretion, which illustrates the significance of the error’,
Further error occurred in the PSR’ dated 11-15-19, where the PSR mistakenly cites a
Superseding Indictment that would cover more than the 3 loans referenced in Indictment.
416 of PSR. In this case, there was no such superseding Indictment. The PSR dated 11-

15-19, mistakenly cites at 19 an 18 level increase, which exceeds the maximum loss

 

' At the time of Sentencing, the court took into consideration, the Fabrizio Letter, that had nothing to do
with being a victim. The Government also provided an attachment to Govt. Memorandum, ECF No. 179,
PageID 2859, that had absolutely nothing to do with the proofs at trial. ECF No. 179, PagelD 2860, Line
1-4.

* The PSR dated 11-15-19, mistakenly cites at ]45 that “Defendant has over a million dollars in assets” and
ignores the fact the homes are owned jointly and the actual value is listed at $826,200.
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3498 Filed 06/21/21 Page 7 of 51

authorized by statute. Also see 955 of the Amended PSR, where fine is capped at

$1,000,000.

Based upon the chart set forth below, which arguably included all six of the loans,
it is clear that any and all victims have been paid in full based upon the civil recoveries to
the extent that the chart shows that the victims have been overpaid in the amount of
$8,541,713.02. An expanded version of the information detailing the amounts set forth

in the chart set below is attached as Exhibit 1.

  
 
 

 
 
 
 

Loan Dhursement

Pas Amount minus ital

DISBURSEMENT |Paidby

   
   

 
  
 

ADDRESS RECOVERED

 

ER
Turon

      

    

    

     

3320 Franitin Rd, $1615 a

 

  
  

 

Latss8 Brookside §553, 63.55

       
 

TOTAL

  
  

  

2935 Querten
ch ii

  
  
   
 
 

Glover

  

43.55

   

  
  

4000 OQverles
Court

   

$1,253,40355

   
  
  

449,621.11

 
  
  

  
  
 

 

S341 Quarton
Ch

  

e ia a $1, 2385,959.00

  

    
 
 

 
 
 
 

Vacant Lone Fine _—
Ch

  
 
 

 

$1,824,156.05

 
  

    

418, 74405

 
 
   

    
 

oO al Loss
Liquidatian
AS
Cri Collection
Current Funds
held ty FTB

ACCOUNTS HELD
ABER TRO

 
  
 
 
  

  
  
 

 
 
    
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3499 Filed 06/21/21 Page 8 of 51

 

Chubb Paid for multiple loans baU2L0
Chubo Indernnity
Payrmenton 125-
06

First

Arnesic aii iat Paid for multiple loans $9 500 ff
n Surety fisulf
InSUrAn Ce
CTIAI asp qnane
SETTLEMENT soe

 

$1,433

 

 

 

Income Tax Offset
that has never B21]
been returned

 

Defense Restitution)! 94),

 

 

 

 

 

FAILURE TO ACCURATELY
DISCLOSE THE LOAN AMOUNTS

Defendant has attached as Exhibit 2, the most recent, yet erroneous, schedule of
losses prepared by counsel for Fifth Third’ on January 3, 2020 (530 days prior to today).
Case 2:15-cr-20382-VAR-MKM ECF No, 224-2, PagelD.3483 Filed 06/10/21 Page 2 of 2

Fifth Third’s original loss from the six Continental Title Loans are as follows:

400743696 Mercedes Turon $1,620,000,00
400824272 Floyd Anderson III $1 ,258,740.00
401211404 Roselene Langhome $ 474,350.00
401216171 Stephanie P. Giover §1,754,380.00
401460811 Scot P. Lucia $1,861 ,080.00
401463518 | Chenzira Maples $1.374,380.00
Total Loss Amount: $8,442,930.)

Notwithstanding the fact that only 3 of the loans are charged in the Indictment,
the actual loans amounts set forth above are false. The accurate loan amounts are set
forth in attached Exhibit 3, and corroborated by attached Exhibit 4. Exhibit B shows

that the accurate alleged Total Loss Amount should be $8,343,675.87, which represents a

 

> Note: The potential for a victim to miscalculate the Actual Loss or any subsequent
recoveries that would reduce Defendant’s restitution order, is tantamount to the wolf
guarding the henhouse.
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3500 Filed 06/21/21 Page 9 of 51

$99,254.13 deduction from the loan amounts referenced in the Amended PSR dated 11-
15-19,
FAILURE TO ACCURATELY
DISCLOSE THE TYRONE HOGAN SETTLEMENT

On June 5, 2007, Tyrone Hogan and Fifth Third Bank, entered into a Settlement
Agreement whereby Tyrone Hogan was to compensate Fifth Third Bank, in the amount
of $2,200,000.00. A copy of the Settlement Agreement is attached as Exhibit 5.
Needless to say, Defendant’s Exhibit 2, fails to mention the $2,200,000.00, Hogan
recovery or any part thereof. Even more curious is the fact that Tyrone Hogan’s Plea
Agreement mandates restitution be paid in the amount of $2,829,350.00. [2:09-cr-20410-
VAR-MKM Doc#9 Filed 12/03/09 Pg 9of21 Pg ID 27] It is Defendant’s position
that there should be an additional increase in the civil recoveries in the amount of

$2,829,350.

FAILURE TO ACCURATELY
DISCLOSE RECEIPT OF FUNDS
PURSUANT TO 18 U.S.C. § 3664(j)(2)

The Amended Judgment fails to credit Defendant with civil litigation recoveries
from Hogan, Chubb, and First American Title Recovery. Pursuant to 18 U.S.C.
§3664(j)(2), Defendant’s restitution order should be decreased, if not eliminated by 18
U.S.C. §3664(j)(2), which states:
(2)Any amount paid to a victim under an order of restitution shall

be reduced by any amount later recovered as compensatory
damages for the same loss by the victim in—

(A)

any Federal civil proceeding; and

(B)
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3501 Filed 06/21/21 Page 10 of 51

any State civil proceeding, to the extent provided by the law of
the State.

As it relates to the Chubb Settlement in the amount of $4,300,000.00, a copy of
the Settlement Documentation between Chubb and Fifth Third Bancorp is attached as
Exhibit 6. The settlement information whereby the Insurers waive their right to
repayment, is clearly the derivative of the Oakland County, Civil Suit No. 2005-070592-
CZ. Defendant’s restitution order should be decreased by $4,300.000.00 pursuant to 18
U.S.C. §3664(G)(2). Additionally, Exhibit 7, reveals a totally separate payment in the
amount of $1,433,348.24, that was paid to Fifth Third based upon Robert Hance and
Anthony Reed’s Indemnity Bond. This amount should also reduce Defendant’s
restitution order.

With regard to the First American Title Recovery payment in the amount of
$2,200,000.00, payment was made based upon years of litigation. Attached hereto as
Exhibit 8, is a copy of the Docket Entries. The payment of $2,200,000.00 was to
byproduct of civil proceedings and must be offset pursuant to 18 U.S.C. §3664(j)(2).

Of special importance is the argument that since both First American Title
Recovery and Chubb, waived their subrogation rights as part of the settlement, this means
that Fifth Third Bank does not have the obligation to pay them back. The support for the
Waiver of Subrogation Rights is not only contained within Exhibit 6 but it is also
contained within the Settlement Agreement language set forth below. This court should

also note that the waiver of the Insurer Subrogation rights is noted at 13 of PSR.
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3502 Filed 06/21/21 Page 11 of 51

2. INSURERS, for themselves and their suscetsors and assigns, hereby forever
waive and discharga any assignment, mansfer or conveyance from FIFTH THIRD of any and all
c)aims, rights and causes of sctlon which FIFTH THIRD has or may have against HANCE and
REED andlor any other porson ov rctity which may o¢ liable, ip whole or in part, for the loss
susiained by FIFTH THIRD as the result of the dishonesty of EHANCE and REED: and

3, INSURERS, for themselves and their succestorg and assigns, hereby forever
waiva and discharge my and all lawful ways and means for the recovery ef their peyment of
$4,300,000 to FIFTH THIRD; and

The above language in 43 states “INSURERS for themselves and their successors
and assigns, hereby forever waive and discharge any and all lawful ways and means for
the recovery of their payment of $4,300,000.00 to Fifth Third.” If this court allows the
prosecution to get away with this charade, then Fifth Third Bank will receive a double
recovery. Where a defendant meets that burden, the district court “must reduce
restitution by any amount the victim received as part of a civil settlement to avoid the
undesirable result of restitution effecting a double recovery.” United States v. Joshua
Sizemore, Case No. 16-5700 (6" Cir. 2017) (quoting United States v. Gallant, 537 F.3d

1202, 1250 (10th Cir. 2008)

  

ae
Paul Nicoletti
Acting Jn Pro Se
7474 Port Austin Road
Caseville, Michigan 48725
(989) 550-5050
pauljnicoletti(@gmail.com

Dated: June 18, 2021
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3503 Filed 06/21/21 Page 12 of 51
BORROW —% LOAN Loan DepuNReneee
ADDRESS ER Exhibit DISBURSEME |Paid by RECOVERED Amount minus
NT AMT. total recovered
3320 Franklin Rd. |Turon GX15 $ 1,615,250.17
C] Appraisals,
LTD Settlement on
State Appraisals
03 ,
Settlement 13,804.18
Hogan Settlement 1,628,000.00
Installments
Payments Paid to 44,860.70
Lender
Items Paid Off at 890,986.49
Closing (File
Balance Sheets)
TOTAL PAID 2,712,651.29 |-1,097,401.12
Lot 88 Brookside {Langhorne |GX24 $ 553,763.55
State Appraisal 103,804.10
Settlement
CJ Appraisals,
LTD Settlement LOTSA In
Hogan Settlement 572,000.00
Items Paid Off at 7,991.00
Closing (File
Balance Sheets)
TOTAL PAID 699,579.66 |-145,816.11
SHES RUMOR eee 8 IGE $ 1,711,143.55
(Charged)
Intallments
Payments paid to 32,191.69
Lender
Snes 375,000.00
Settlement
State Appraisal 103,804.10
Settlement
Items Paid Off at 946,958.87
Closing (File
Balance Sheets)
TOTAL PAID 1,457,954.66 |253,188.89
4000 Overlea Floyd
1,253,403.55
Court Anderson rate ah 4
Sold on 10-10-18 600,000.00
Anderson Paid
Prin & Int. gee
Items Paid Off at 786,256.49
Closing (File
Balance Sheets)
TOTAL PAID 1,449,621.11 |-196,217.56
3041 Quarton = Maples «|G X49.01 $ 1,385,959.00

 

(Charged)

 

 

 

 

 

 

 

   

  

 

ff

 
 

DEFENDANT'S
EXHIBIT
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3504 Filed 06/21/21 Page 13 of 51

 

Installments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

multiple loans

Payments made to | $ 19,467.24

Lender

The Appraisal

Place Settlement $ TEMES?

Shi

nee $ 375,000.00

Settlement

Items Paid Off at | $ 20,164.20

Closing (File

Balance Sheets)

TOTAL PAID $ 487,734.83 |898,224.17
MERBTE COMPING: of GX78.01 $ 1,824,156.05
(Charged)

Hance Settlement | $ 22,226.24

Executive Estate

Builders $ 133,407.78

Settlement

Direct Financial $ 155,000.00

Settlement

The Appraisal

Place Settlement rere

Items Paid Off at | $ 19,812.10

Closing (File

Balance Sheets)

Installments $ 37,150.84

Payments made to

Lender

TOTAL LOAN
4 . I s ;
AMOUNTS $ 8,343,675.87 | TOTAL PAID $ 418,744.05 |1,405,412.00
TOTAL 1,117,390.27

Original Loss
Liquidation of -1,615,980.00
Properties
Civil Collection -1,527,198.42
Current Funds held
ETE -253,832.61
ACCOUNTS HELD
UNDER TRG -155,634.02
Chubb $ — (2,021,000.00)| °"4 -2,021,000.00

 

Chubb Indemnity
Payment on 12-5-
06

-1,433,348.24

 

First
American/Western

Paid for

 

 

 

 

 

Restitution

 

 

 

 

00. - 0 y
Surety/Gulf $ (2 200,000.00) multiple loans a eeeTey
Insurance
CTIAI SETTLEMENT -450,000.00
ILLEGAL TAX

-2,110.00
OFFSET ll
PSI ig aa
$ 8,343,675.87 Defense Restitution |-8,541,713.02

 

 
Case 215-c1-20S85-VARMKM. EGENG SSH Pape aoe Filed OO St/o Pageraiot A

From: Weier, Craig (USAMIE)

To: Paul J. Stablein

Subject: FW: Nicoletti Restitution

Date: Friday, January 3, 2020 10:11:00 AM

Attachments: fifth third restitution .pdf

| nme tae " " cee own wei ~ a $0 eer = a ——— a

Here is the chart we discussed by telephone a few minutes ago.
Craig

From: Weier, Craig (USAMIE)

Sent: Friday, November 22, 2019 10:26 AM
To: Turnbull, Charles <cturnbull@orlaw.com>
Subject: Nicoletti Restitution

Hey, Chuck, attached is the restitution synopsis that you provided earlier. Will you please double
check it and update if necessary?

Thanks,

Craig

Craig A. Weier
AUSA, EDMI
(313) 226-9678

DEFENDANT'S
EXHIBIT

i
:

 
CBS FIP OSV ARIIY EGE NS: 384- PaceAs ese T eb oo tp dean ree Pt

Fifth Third’s original loss from the six Continental Title Loans are as follows:

400743696 Mercedes Turon
400824272 Floyd Anderson III
401211404  Roselene Langhorne
401216171 Stephanie P. Glover
401460811 Scott P. Lucia
401463518 Chenzira Maples

Total Loss Amount:

Sale of Turon Property
Sale of Anderson Property
Sale of Langhorne Property
Sale of Glover Property
Sale of Lucia Property

Sale of Maples Property

Net loss after property recovery:

Anthony Reed
*Alan Lucia, Scott Lucia and
Direct Financial Corp.
Michael Bossenberry
Robert Shumake
*Continental Title Insurance Agency, Inc.
*Christine Mays and
CJ Appraisals, LTD
*Pamela Siira and Appraisal Place
Matthew Flynn
Additional Recoveries Through Funds Setoffs:

Total amounts recovered:
Net loss after recoveries:

Allocated portion of Chub insurance recovery
($4,300,000 x 47%)

First American Title recovery

Net loss after allocated insurance recoveries:

$1,620,000.00
$1,258,740.00
$ 574,350.00
$1,754,380.00
$1,861,080.00
$1,374,380.00

$8,442,930.00

Fifth Third has recovered the following amounts from the sale of the above six properties:

$ 388,500.00
$ 185,000.00
$ 225,000.00
$ 75,000.00
$ 93,980.00
$__75.000.00
$1,615,980.00

$6,826,950.00

Fifth Third has recovered the following amounts in the civil litigation (by way of settlement
or collection on judgments):

$ 3,500.00
$ 200,203.06
$ 15,000.00

$ 250,995.96
$ 450,000.00

$ 45,000.00
$ 195,000.00

$ 8,425.40
$_359,074.00

$1,527,198.42

$5,299,751.58

$2,021,000.00
$3,278,751.58
$2.200.000.00

$1,257,751.58

 
 

Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3507 Filed 06/21/21 Page 16 of 51

 

 

 

 

 

 

 

 

isi LOAN
ADDRESS ete pete Exhibit | |DISBURSEME
NT AMT.
a ag, |ruron GX15 $ 1,615,250.17
er je [Langhorne GX24 $ 553,763.55
3935
Quarton Glover GX24 $ 1,711,143.55
(Charged)
4000
Gverlee 9 OO GX15 $ 1,253,403.55
Anderson

Court
3941
Quarton Maples GX49.01 $ 1,385,959.00
(Charged)
Vacant Lone
Pine Lucia GX78.01 | $ 1,824,156.05
(Charged)

TOTAL

LOAN $ 8,343,675.87

AMOUNTS

 

 

 

 

 

 

 

> DEFENDANT'S

EXHIBIT

ie
BP cies ti

To:

Phone:

Fax:

Horowers: Mercedes Taron (Uinmaries}

Property Addrage: 3320 Frinkiin Re
Bloomfield Hills, 60 trot

Claving Dave: May 03; 2005
Funds Disbursement Date May 03, 2064
Lock Expiration Date: June 23, 2005

Affiliate # . 53
Loan Nisuher

z¥AR-MKM ECF No. 227, PagelD.33a8- FilegQ@/21/21 Page 17 of 51
“Clos. Jontact: Robin Vandenberg

Phone: (242) 6093-0434
Fax: (748) 603-0681

Reinen Closing Documents to:

Fith third Mortgace - M1, LLC
1000 Town Center, STE 14600
Southfield, M1 48075

400143696 =

PHA/VA Case Namibey: 4*
Mortgage Aanount:  $3,375:000,00 -
Soles Price” £4,200,000:00 - ;

 

Net Funding Amount: $1,615,250.17

 Pands Due from Tite Lo.

 

Lean Origination (0.0076) 0°50
Origination Pee: -
Loan Discount (0.000%)
saito: C.J. Appeasals Lads

Second Appraisal Fee: “Fs
Credif Report to: csc ee
Flood Cert to: Southwest £ waridial
Lo inal First Acero, I)

SOCessi Oe (Ol rath Ubord [doguees
Abtomated UW to: Veal Home bean
Undexwriting Fee: eo ae
Extension Rate Lock Pes Tate Break Fen:
Float Lock Fee:
lospestion(s) Fee/Canstruction Draw: ~
Construction Loan Fee: i.
Suydown Funds: caatie! it ot
iuterest from to @

applicable fees, per diem interest and bnpound (escrow) reserves.

  

Property Type: 1 Unil. Singis Faaily, Conv

Loan Dime. ARM an

wan dyrbony 7 igs ot

989 Fermy:: 360. months. iy

Pringiparg: detst Payment; S71:392.30
ui y Maitgage Insurince Co.7" 0 7”

First Pasament Due Date: “97/07/06: '

Borrower

"y f $2,500.00) 7

S400

72.00

S13 3¢

$1200.40 |
£750.00 |

Uptroat MIP/VA Funding Bee: . ~ giant

Finai lospection Fee:

Asumibnéent Pee: 2
Radraw Bee:
CRE Commilrnent Fes:
Preshrate Participate Fee:
GOMFA Comunitmem Pee
Other Misc..Closing Costs: Siete
Hazard insurance First Year Premiogs: °
Hazard Insurance Escrow: months @
Mortgage Insurance Escrow: months @&
Figod Insurance Escrow: months @
Tax Escrow: City Taxes. months @. _
am Ne County Taxes’. months @

 Assessmenis: ~ months G!

Escrow Adjustment: einige & a
Curtailment Amount: SN ae SF
Application Deposit Fee Creu
Past Draw:
Lander Credit: x
Completion Escrow to:
Coustruction LLP. Amount: .

See Page 2 for Additional Fee information.

a

Construction Tom: 12 months —. teagh te
Aiterest Kater 6.500%

* Contact Leheer iewnediately if for any teason vou
( GaRKOL 2otaply with these instructiogs ur if vou
_ tesehedule the closing date, As a tlosing agcri
"yeu are labia for any loss resuiting fom your
‘pulust io follow these instructions,

* Paves Instructions cannot be altered verbally. AH
sheratons of amendments must be is weiting and
faxed, ah neccesary, with a. confirmation of

.  #eeipt, .

+Any Lender apmoved changes i decumeats must

| be intaled by al} signatories,

Ail conditions required at closing must be faxed
to Lender for review prior to Funding,

* Borrowers must sign all loan documents exactly
as their names are typed on documents, even if
this is not their usual signatures, Please pay
special attention tw middle initials and middle
names, Junior and Senior, trustee and co “irugi¢e,
and power of attorney. Do NOT add any
additional parties to the Note.

# Vou are tecuired to establish the identity of all
parlies tacouting closing documents, A wiiness
jura ie-ned an acceptable means of identification.

+ A closing fee of $400.00 | has been charged. _
Pluase actly Londer if this fee is different and/or
changes ;

Bacrowa:{"] Requested "2 Required
4 7 in Twees : fa bseireaae
, Cl pMumip ) Flood

Actoume a

te po ne eee, ay eye ry,
a me SST

ih ak dt gd © in pin, Tm Hedi Hi elit, 1

DEFENDANT'S
EXHIBIT

 
Brit: 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3509 ptllgg, 96/21/21 Page 18 of 51

Fitth Third Mortgage

To: Continental Title
39520 Woodward Avenue

Bloomfield Hills, M1] 48364
Phone: (248) 203-7804
Fax. (248) 203-2968

Borrowers: Roselene Langhorne (Unmarried)

Property Address; Lot 88 Brookside
Hirmingham, Mi 48009

Closing Bate: August 18, 2605
Funds Disbursement Date: August 18, 2005
Lock Expiration Date: September 17, 2005

 

Disbursement: Loan proceeds will be net funded for all Lender
applicable fees, per diem interest and impound (escrow) reserves,

| Net funding Amount: $553,763.55

Funds Due from Title Ca.;

Loan Origination (6.000%):

Origination Fee:

Loan Discount (1.5604):

Bond Fee:

Appraisal to: The Appraisal Mace, ine,

Second Appraisal Fee:

Credit Report to: Cs¢

Flood Cert tor Southwest /isancia!

‘Tax Service to: First American, ine

Processing Fee io: Fidh Third Mortgage -

Automated U/W to:

Underwriting Fee:

Extension Rate Lock Fee/Rate Break Fee:

Float Lock Fee:

inspection(s) Fee/Construction Draw:

Construction Loan Fee:

Buydown Funds:

interest.from to @&

Upfront MIP/VA Funding Fee:

Final inspection Fee:

Coummitment Fee:

Redraw Fee:

GRH Commitinent Fee:

Freshrate Participate Fee:

GHFA Commitment Fee

Other Misc, Closing Costs:

Hazard Insurance First Year Premium:

Hazard Insurance Escrow: months @

Mortgage Insurance Escrow: month’ @

Fiood Insurance Eacrow: months 2

Tax Escrow: City Taxes: months
nhs @

County Taxes: mo
Assessments: months @
Escrow Adjustment:
Curtailment Amount:
Application Deposit Fee Credit:
First Draw:
Lender Credit:

Completion Escrow to:
Consiruction LLP, Amount:

See Page 2 for Additional Fee Information.

 

Borrower Seiler

$16,800.00
$1,000.00
$1,060.00
$10.45

$72.00

$800.00
$750.00

4 [S00D

$545,650.00,

tact; Robin Vandenberg
(248) 603-0435
(248) 603-0681

Closing
Phone:
Fax:

Return Closing Documents to:

Fifth Third Mortgage - Mi, LLC
1G06 Town Center, STE 1600
Southfield, MI 48075

Affiliate. # °.51-

Loai Number: 401211404

PHA/VA Case Number: a ag
Mortgage Amount: $1,120,000.00

Sales Price. Sen ;

Property Type: 1 Unit, Single Family, Cony
Loan Type ARM a

Loan Purpose:

Loan Term: 360 months
Principal.& interest Payment: $7,264.30
Mortgage Insurance Co.: :

First Payment Due Date: 16/01/06
Construction Tenn: 12 months
iterest Rate: 6.750%

* Contact Lender immediately if for any reason you
cannot Comply with these instructions or if you
reschedule the closing date. Asa clusing agent
you are liable for any loss resulting from your
failure to follow these instructions.

* These Instructions cannot be altered verbally. Alf
alterations or amendments must be in writing and
faxed, as necessary, with a confiznation of
receipl.

*Any Lender approved changes 1a documents must
be initialed by all signatories

All conditions required at closing must be faxed
to Lender for review prior to Funding

Borrowers must siga all loan documents cxactly
#6 their names are typed on documents, even if
this 33 not their usual signatures. Please pay
special attention to middle initials and middle
names, Junior and Senior, ustee and co-trustes,
and power of attorney, De NOT add any
additional parties to the Note.

* You are required io cvtablish the identity ofall
parties executing clesing documents. A witness
jurat is not an acceptable means of identification

* A closing fee of $400.06 has been charged.
Please notify Lender if this fee is different and/or

 

 

changes.
Escrows: () Requested x) Required
iM Taxes J] Insurance
[_} PMI MIP Flood
Account #@_7911204903
ener gE
ro pancEM Ss Sete eS
nrg erg GRMTER Bas hese *
ae GT UH
“— Page t (04-04)
Case 2:15-cr-20382-VAR-MKM_ ECF No. 227, PagelD.3510 Filed 06/21/21 Page 19 of 51

EP ritth third Mortgage

FUNDING NOTIFICATION

Fitth Third Mortgage Company fimded the transaction by means of:

Wire Transfer:
Advice of Credit:
Official Check:

ACCOUNT NAME: Continental Tithe

FAX: (248) 203-2968

ACCOUNT NUMBER; 7911204993

{if advice of credit)

BANK NAME-ABA NUMBER

ACCOUNT NUMBER

(if wire transfer}

CHECK NUMBER:

RE: NAME: Stephanie F Glover

LOAN NUMBER: 401216171

AMOUNT FUNDED: $1,711,143.55

DATE PUNDED: August 30, 2005

Page dott

x

PASS
GP Fil third Mortea cr-20382-VAR-MKM_ ECF No. 227, PagelD. 3311 Filed,06/21/21 Page 20 of 51

Mortgage

To. Continental Title
39520 Woodward Avenue

Bloomficid Hills, M1 48304
Phone: (248) 203-7804
Fax: {248} 203-2968

Borrowers: Floyd Anderson 1] (Married)

Property Address: 4000 Overlea Ct
Bloomfield, MI 48302

Sheng Date: May 27, 2005
Funds Disbursement Date: May 27, 2005
Lock Expiration Date: = June 22, 2005

 

Net Funding Amount: $1,253,403.55

Funds Due from Title Co.

 

Disbursement: Loaa proceeds will be net funded for all Lender
applicable fees, per diem interest and impound (escrow) reserves,

 

 

Loan. Origination (0.000%):
Origination Fee

Loan Discount (6.060%);
Bond Fee

Appraizal ter OS, Appraisals, Lad.

Second Appraisai Fee: _

Credit Report to: CSc

Flood Cert to: Southwest Finacial

Tax Service to: First American Ine.

Processing Fee to: Ff aes Motigage-

Automated UAW tol >. -. ;

Underwriting Fee:

Extension Rate Lock FeefRate Break Fee:

Fioat Lock Fee:

Inspection(s) Fee/Construction Draw:

Construction Loan Fee:

Buydown Funds:

interest from to. @.

Upfront MIP/VA. Funding Fee:

Final Inspection Fee:

Commiliment Fee:

Redraw Fee:

GRH Commitment Fee:

Freshrate Participate Fee: |

OHFA Commitinent-Fee:-

Other Misc. Closing Costs: |

Hazard Insurance First Year Preminm:

ia Insurance Escrow: Sunes

Morgage insurance Escrow: month
Insurance Escrow: months

Tax Escrow: ee Taxes: months.

County Taxes: . month:
Assessments: . months

Escrow Adjustment: . .

Cortallment Amount ‘

Application Deposit Fee Credit, 0

First Draw: .

Lender Credit: rs

Completion Escrow to: ~

Construction L.LP. Amount:

See Page 2 for Additional Fee information.

“$3,500,008. °”
S10.45V .
"$73.00.

'$360.004

$750.00

: $1,401,26000 |

Clos... contact: Robin Vandenberg
Phone: (248) 603-0435
Fax: (248) 603-0684

Return Closing Documents to:

FIR Third Morigage - MI, LLC
1000 Town Center, TE 1600
Southfield, MI 48075

Afitiaw #3 iar
400824272"

FHA (hes Miumiber aed > Ors
Morigage Aniount: | . $2,666,000, a0 oe
‘SalesPoce, $3, 800; 000: 0

Property. Type, 1 Uns, Siagle amy Cory
Loaw Type, ARM.

Lean “ip

Loan Tern): Aebimonthe

Presa) ‘@ Interest Payment: $16.3 813 01

eeinsurance Co.:
First amen Bue ati O7/01/06—

‘ “42 months
seereet Rate: *@500% m :

* Contact Lender imunediately if for any reason you
cannot comply with these instructions or if you
reschedule the closing date. Asa closing agent
you are lable for any loss resulting from your
failure to follow these instructions,

*These instructions cannot be altered verbally. All
alterations or amendments must be in writing and
faxed, us necessary, with a confimation of
receipt,

Any Lender approved changes to documents must
be initialed by all signatories.

*All conditions required at closing must be faxed
to Lender for review prior 1o Funding.

* Borrowers must sign all loan documents exactly
as their nameg are typed on documents, even if
this is not their usual signatures. Please pay
special aitention to middie initials and middle
names, Junior and Senior, trustee and co-trustec,
and power of attorney, Do NOT add any
additional parties 10 the Note.

You are required 40 entabdlish the identity of all
parties executing closing documents A witness
jurat is not an acceptable means of identification.

A ciosing fee of $400.00 has been charged.
Please notify Lender if this fee is different and/or

changes.
Escrows: (_) Requested UL, Required
bene! ‘Taxes {astirance
* iL. PMIMIP __! Flood
ne Account # 7911204993
sett §8 SUB eer py
aE Ty

8 8979:

Page i (64-04)
8
fos 1/21 Pa OfSJe1
CASE BOE FS tho 2 CARS RAR ECE No. 227, PAGSHDSERDZEASTIed 06/21/ geas

ase

FUNDING NOTIFICATION

FIRh Third Mortgage Compamy funded the transaction by tneans of

Whe Transfer:

Advice of Credit: x

Official Cheek:
ACCOUNT NAME: Continental Tide
FAX: (248) 203.2968
ACCOUNT NUMBER: 794 1264993
(if advice of credit)
BANK NAME-ABA NUMBER
ACCOUNT NUMBER
(if wire wansfery
CHECK NUMBER:
RE: NAME: Chanzira Mantes
LOAN NUMBER: 401462518
AMOUNT FUNDED. $1,385,959.66
OATES FUNDED: October 18, 2005

eee a of 4 ARGS
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3513 Filed 06/21/21 Page 22 of 51

*

48/24/2605 16; 61 2686830085 PASE 83/7

   

 

 

Dabarsement: Lous proceeds will be wet funded Sor all Lender
capuebariees park onchderatecrinaead teas coe

Net Pending Ameonnes $1 824,156.05
Funds Dos tron Title Ce.:

 

 

 

 

   

  

dll saa tuba me aes

a 5 AF eed ty Be - Pattee: aie op ee
mae vpatoammen

te Break foe: > ee Pa eae

fe a2

 
 
    

gies rer ctype agra Ey
Be 8 ern en peer mee saernate
tnt Hever way paca nt # oes yrs Saar eye

“eee saa * PHRF Titers sie Ki
3 PR Py

4
oe

     
       
         
 
   
  
 
 

   

watts j
dlos.ng fee

tes ‘ Teo ‘tte
POSS ETI. =

Pt Aat Gere: are ey
SET te a ear a oon ae ea ioe Racpaieed
ES a art, may ely 6 hig Te ere a §

FORE EES psc 2914204008

ies) et Si eee ne ne Se eT Ee “ea

wie:
Be cage ree pm mee
; yor ween

f * ad es

haa we ee ay pls
ty “ti aah

 

 

 

 

 

Se: ey ee ae Side Sak gt

Pte ae RE OO TRS es eae ee Pat tebe

erpinnenninai . ; DEFENSE

 
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3514 Filed 06/21/21 Page 23 of 51
MUTUAL RELEASE AND SETTLEMENT AGREEMENT

THIS MUTUAL RELEASE AND SETTLEMENT AGREEMENT (“Agreement”) is
made this Fifth day of June, 2007, by and between the following parties:

TYRONE A. HOGAN and ROCKRIDGE HOLDINGS, INC., df 4940 Elmgate,’Orchard
Lake, Michigan 48324 (hereinafter collectively referred to as “Hogan”); and

FIFTH THIRD MORTGAGE-MI, LLC, a Delaware limited liability company, FIFTH
THIRD MORTGAGE COMPANY, an Ohio corporation, and FIFTH THIRD BANK, a
Michigan banking corporation (all collectively referred to herein as “Fifth Third”), with an
address c/o Marc D. Brandt, Esq., Fifth Third Bank, Legal Department, ML 10AT76, 38
Fountain Square, Cincinnati, Ohio 45202.

WHEREAS, Fifth Third commenced suit against Hogan, among others, on or about
November 16, 2005, which suit is presently pending in the Oakland County Circuit Court and
designated as Case No. 2005-070592-CZ (the “Civil Action”). In the Civil Action, Fifth Third
has alleged claims against Hogan in comection with certain mortgages obtained on properties
known as Lot 88 Brookside Lane, Birmingham, Michigan, and 3320 Franklin, Bloomfield Hills,

Michigan (“Mortgage Loans”); and

WHEREAS, it is the mutual desire and intention of the parties to this Agreement to setile
and release any and all claims between them in connection with the Civil Action or the Mortgage
Loans, upon the terms and conditions set forth herein.

NOW, THEREFORE, with the foregoing recitals being deemed an essential and
integral part of this Agreement, in consideration of the mutual covenants hereinafter contained,
and for other good and valuable consideration, the receipt and sufficiency of which is hereby
expressly acknowledged and confessed, the Parties, intending to be legally bound hereby, agree

as follows:

1. Hogan shall pay to Fifth Third the sum of Two Million Two Hundred Thousand
Dollars ($2,200,000) as follows:

a, On or before June 30, 2007, the sum of Four Hundred Thousand Deliars
($400,000). Upon payment of said amount, Fifth Third shall discharge its mortgage on
the property known as Lot 88 Brookside Lane, Birmingham, Michigan:

b. On or before June 30, 2007, the sum of One Million Two Hundred
Thousand Dollars ($1,200,000). Upon payment of said amount, Fifth Third shall
discharge its mortgage on the property known as 3320 Franklin, Bloomfield Hills,

Michigan:
gi. The sum of $100,000 on or before July 1, 2007;

TUS OOCUMENT IP SURIECT 70 A
PROVESTIVE OROCH FAFERED ON 2 DEFENDANT'S
| EXHIBIT

SEP 2 7 2008

 
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3515 Filed 06/21/21 Page 24 of 51

d. The sum of $150,000 on or before August 1, 2007;
é. The sum of $150,000 on or before September 1, 2007;

The sum of $150,000 on or before October 1, 2007: and

a |

g. The sum of $50,000 on or before November 1, 2007.

All of the above payment must be paid to Fifth Third by cashier’s check or other immediately
available funds, payable to Fifth Third Bank, and shall be paid on or before its respective due
date in care of Fifth Third’s counsel, O'Reilly Rancilio P.C,, 12900 Hall Road; Suite 350,

Sterling Heights, Michigan 48313-1151,

Upon payment in full of the aforesaid $2,200,000, the parties shall execute and file a
stipulated order of dismissal with prejudice and without costs of the Civil Action with respect to
Tyrone A. Hogan and Rockridge Holdings, Inc., only. It is further understood and agreed that
the payments by Hogan are in full accord and satisfaction of disputed claims and the payment
and this Agreement are not to be construed as an admission of ability on the part of any party,
and liability is hereby expressly denied on the part of the persons, firms, entities and corporations

hereby released

2. Consent Judgment and Default Provisions

Ifa default in payment by Hogan of any installment payment set forth above shall occur,
Fifth Third, by its counsel, shall give written notice by regular mail of said default to Hogan’s
counsel, Frank J. Palazzolo, at 33830 Harper Avenue, Clinton Twp., Mi 48035, and Hogan shall
be entitled to a ten (10) day opportunity to cure the default, same to be calculated from the date
of mailing of the default notice letter. Ifthe default is not cured by the end of the grace/default-
notice cure period, Fifth Third shall be entitled to file and enter the escrowed Consent J udgment
referenced below in the Civil Action, with the supporting Affidavit of Fifth Third’s counsel with
respect to the amount then due after crediting all payments made pursuant to this Settlement
Agreement, together with any interest and costs, after application of all payments previously paid
by Hogan and without further notice to Hogan or Hogan’s counsel. In such event, Fifth Third
shall be entitled to recover from Hogan, in addition to the principal sum then owing, interest and
costs, reasonable attorney fees incurred to give the notices required under this Agreement,
prepare, file and enter the Consent Judgment, and to collect all the monies owed under the

Consent Judgment.

Upon execution of this Agreement, Hogan and his counsel shall execute and deliver to
Fifth Third a Consent Judgment in the form attached to this Agreement, in the principal amount
of $2,200,000.00. Such Consent Judgment shall be held in escrow by Fifth Third and its counsel
and shail be returned to Hogan upon payment in full by him of all installment payments set forth
above. In the event of default in payment of any installment by Hogan, the Consent Judgment,
following Hogan’s failure to cure his defauit in payment(s), can be filed and entered by Fifth

TSS DOCUMENT IE SUBJECT TO A
2 PROTECTIVE ORDER ENTERED (8

[5
Fifth Third/H ance
SEP 2 7 2006 FTB18843
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3516 Filed 06/21/21 Page 25 of 51

Third in the Civil Action, without further notice te Hogan or Hogan's counsel. Hogan agrees
that the Consent Judgment is and shall be predicated upon the allegations and causes of action
for fraud set forth against Hogan in the Civil Action, and further agrees, and the Consent
Judgment sets forth, that the Consent Judgment shall be non-dischargeable in any bankrupicy

filed by Hogan.
3. Mutual Release

Upon execution and delivery of this Agreement signed by ail parties, and completion of
timely payment in full by Hogan to Fifth Third of all of the payments set forth in Paragraph |
above, and in consideration of the mutual release hereby given by each party to all other parties,
each party does by these presents hereby release and forever remise, acquit and discharge, for
themselves, and their successors and assigns, each other party to this Agreement and ail of their
agents, attorneys, officers, employees, representatives, successors and assigns, from any and all
liability, claims, obligations, causes of action, damages, losses, costs, expenses, contributions,
judgments, demands and rights whatsoever, in law or in equity, known and unknown, now
existing or directly or indirectly accruing prior to the date of this Agreement and arising out of
the Mortgage Loans referenced in the Civil Action. It is further uderstood and agreed that these
mutual releases are in full accord and satisfaction of disputed claims and this Agreement and are
not to be construed as an admission of liability on the part of any party, and liability is hereby
expressly denied on the part of the persons, firms, entities and corporations hereby released.
This Release does include and encompass any and all claims by any party against any other party
for interest, service charges, costs, including attorneys’ fees, or other expenses or claims in
comnection with the Civil Action or this Agreement. Hogan acknowledges that Fifth Third
alleges to have claims against Hogan and others in connection with other mortgage loans which
are apart from, and not included in, the Civil Action and any such separate claims, if any, are not

released by this Agreement.
4. Governing Law

This Agreement shall in all be governed, construed and interpreted in all respects,
whether as to validity, construction, capacity, performance, breach or otherwise under, by and in

accordance with the laws of the State of Michigan.

S. Voluntary Consent

The Parties hereby acknowledge and represent that they have read this Agreement in full
and that they understand and voluntarily consent and agree to each and every provision contained
herein alter consultation with legal counsel. Hogan further represents that he has identified
Frank J, Palazzolo, as his legal counsel representing him for all purposes in the Civil Action and

execution of this Agreement.
6. Integration and Entire Agreement

The Parties hereby mutually declare and agree that they fully understand the terms of this
settlement and Agreement, that the terms and conditions stated herein are the sole consideration

3 THIS QOCULEMT It GUAIOCT 10.
Is PROTEST ORDER ENTLPED Det
SEP 97 2ga6 eee
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3517 Filed 06/21/21 Page 26 of 51

for this Agreement, and that they have voluntarily agreed and have accepied this Agreement for
the purpose of making a full and final compromise and settlement of any and ail claims of any
party against any other party based upon transactions or events occurring through the date of
execution of this Agreement. This Agreement constitutes and states the entire, full and final
agreement of the Parties and supersedes and forever terminates all prior and contemporaneous
oral or written representations, promises, commitments, writings, agreements, understandings
and negotiations of the Parties regarding the subject matter hereof. No parol evidence or prior or
contemporaneous agreements, understandings or negotiations shall govern or be used to construe

or modify this Agreement.
. No Third Party Beneficiary

Nothing expressed or implied in this Agreement is intended, or shall be construed, to
confer upon or give any person or entity other than the Parties hereto and their respective estates,
heirs, successors, or assigns, any rights or remedies under or by reason of this Agreement.

8. Successors Bound by Agreement

This Agreement shall be binding upon and inure to the benefit of the Parties and their
respective agents, attorneys, officers, employees, representatives, successors and assigns, The
Parties agree for themselves, and their successors and assigns to do all acts necessary to carry out

the intents and purposes of this Agreement.

a. Amendment of Agreement

No changes, amendments, supplements, or modifications of this Agreement shall be valid
unless the same be in writing and signed by all Parties hereto.

16. Interpretation of Agreement

Where appropriate in this Agreement, words used in the singular shall include the plural,
and words used in the masculine shall include the feminine and neuter. All headings which are
used in this Agreement are for the convenience of the reader only and shall not be used to Himit

or construe any of the provisions hereof

11, Counterparts

This Agreement may be executed by the Parties in one or more counterparts, each of
which shall be an original and all of which, when taken together, shall constitute one and the

same Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective on
the day and year first above written.

[THIS SPACE INTENTIONALLY LEFT BLANK]

FNS DOCUMENT IB SURUFey TOA
4 PROTECTIVE GARDE] AVL RED ON
ro 8 7 9906 Fifth Third/Hance
SEP 2 7 7005 FTR1BB48
Case 2:15-cr-20382-VAR-MKM ECF No. 227, Reoell 3518 Filed 06/21/21 Page 27 of 51

 

 

=" Le sf
Seah enV ually aes.

President of Rockrid dings, Inc.

FIFTH THIRD MORTGAGE-MI, LLC, a Delaware
limited liability company

CUAL Rue

lis: Wee PRES IOENT

FIFTH THIRD MORTGAGE COMPANY, an Ohio
corporation

. Drattre Prt
ns: ree Fees ioenee

FIFTH THIRD BANK, a Michigan banking
corporation

Wild leg-

its: KLE.

2 CUMEMT HS SIDE CT TS A
ot SECTIVE SADA BAT 7 08

SEP 3 7 2006 Fifth Thus ge
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3519 Filed 06/21/21 Page 28 of 51

JOHN A, NIT2
CHARLES E. TURNBULL
LAWRENCE M. SCOTT

GRAIG 5. SCHOENHERR, SR,

G BMOTHY MOORE
CLARK A ANDREWS
ROBERT C. DAVIS
MATTHEW K. CASEY
SUSAN A. RANLILIO
BRUCE H HOFFMAN
JEFFREY A. DAHORSKI
FRANK E, HENKE
DAVID W. MACDONALD
DAVID G © EXERHARD
ROSEMARY V DAVIS
DONALD P, GaNAULT, JR.
WILLIAM LISTMAN
JOHN D, BARTLEY
RALPH GOLASUONNO
KURT A. STCINKE
MARC 0 KASZUDSKI
TRACY L. FRINK
CHERYL D COOK
JAMES J. SARCONI

O'REILLY RANCILIO P.c.

ATTORNEYS AT LAW

KENNETH L. RANCILIO
1939 - 1998

PAUL J. O'REWLY
1840-2003

Of COU
GARY J. COLLINS

November 23, 2005

RECEIVED By

Certified Mail, Return
Receipt Requested DEC 5 2005
Federal Insurance Company HOME OFFICE CLAS

¢/o CHUBB Group of Insurance Companies
Capital Center, 251 North Ilinois, Suite 1100 =
Indianapolis, IN 46204-1927
RE: Fifth Third Bancorp and Subsidianes

Bond Number: 81598950 (DFT) Issued to Fifth Third Bancorp

NOTICE OF CLAIM
Dear Sir or Madami

Please accept this letter as a notice of claim by and on behalf of Fifth Third Bancorp
under the above referenced Financial Institution Bond, and/or any other applicable
bonds or insurance policies, for an employee thefl claim arising out of the conduct of
Robert Hance. In addition, other employees of Fifth Third Bancorp are being
investigated for possible involvement in activities giving riso to this claim,

Mr. Hance is believed to have engaged in acts of dishonesty, and/or other conduct for
which insurance coverage exists under the Bond, involving fraudulent mortgage loan
transactions including fraudulent documents, “straw purchasers” and disbursements to
improper individuals and entities. Fifth Third Bancorp first discovered suspicious
activity which might give rise to a Joss on mortgage loan files reviewed by a Bank
protection officer on November 8, 2005,

After this review was conducted, Mr. Hance was interviewed by Bank protection
personnel on November 9, 2005 and admitted having received improper payments in the
form of “kickbacks” for [acilitating mortgage loans in connection with mortgage
transactions.

The Bank’s initial investigation has revealed twelve (12) loans which follow a similar
pattern of apparent straw purchasers and fraudulent documents, The processing of the
carlicst of these loans appears to have commenced in March of 2005. The Bank has
advanced approximately $20,000,000.00 in the aggregate on these Joans. At this time,
the Bank is not certain of the nature or value of the collateral for these loans,

Sterling Town Center * 12900 Hall Road, Suite 350 © Sterling Heights, MI 48313

(5836) 726-1000 = FAX (586) 724-1560 © www.orlaw.com

:
:
3
:

 

GAVIO A WIDLAK
LAWRENCE J. NAHAS

DIRECT Oral: (588) 997-6456
C-MAIL clombull@ovaw oon

DEFENDANT'S
EXHIBIT

a
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3520 Filed 06/21/21 Page 29 of 51

Federal Insurance Company
November 23, 2005
Page 2

The subject loans were originated by Fifth Third Bank’s mortgage subsidiary, Filth
Third Mortgage-MI, LLC located in Birmingham, Michigan. Our firm has been retained
by the Bank to aid in the investigation of the loans and to initiale civil proceedings for

the recovery of funds.

On November 16, 2005, we filed a complaint in the Oakland County Circuit Court for
the State of Michigan against Mr. Hance and other parties involved in one of the
fraudulent mortgage loans, on behalf of the Bank's mortgage subsidiary, in order to
4 obtain, a Temporary Restraining Order_freezing accounts at_ Comerica Bank which are
under the control of Robert Hance and which appear to contain funds deposited in
Comerica Bank from the fraudulent mortgage loan transaction which is the subject of
the Complaint, We have been informed by Comerica Bank that the amount frozen in the
accounts is approximately $125,000.00. A hearing with respect to the continualion of
the Temporary Restraining Order has becn scheduled for December 7, 2005. A copy of
the Complaint and Temporary Restraining Order will be forwarded to you upon request.

Please provide written acknowledgement of receipt of this Notice of Claim and forward
all items necessary for Fiflh Third Bancorp to furnish Federal Insurance Company a
proof of loss for this claim.

Fifth Third Bancorp further requests thal Federal Insurance Company agree to reimburse
Fifth Third Bank for the legal expenses incurred in pursuing this recovery.

Because of the time sensitive nature of the matters staled above, Fifth Third Bancorp
requests an immediate response to this Notice of Claim.

Very truly yours,

Charles E, Tombull
CET/mg
ce: Mr, Marc D. Brandt, Fifth Third Bank (via dectrente mail)

W, Wilson Stewart, Vice President and Director of Insurance Risk Management
(via electronic email)

CHB
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3521 Filed 06/21/21

JOHN A, NITZ

CHARLES E TURNBULL
LAWRENCE M. SCOTT
CRAIG S. SCHOENHERR, SR.
G. TIMOTHY MODRE
CLARK A. ANDREWS
ROBERT C. DAVIS
MATTHEW K. CASEY
BRUCE H. HOFFMAN
JEFFREY A. BAHORSKI
FRANK E, HENKE

DAVID W. MACDONALD
DAVID C. C. EBERHARD
DONALD P. DeNAULT, JR,
WILLIAM N. LISTMAN
JOHN D, BARTLEY
RALPH COLASUONNO
KURT A. STEINKE

MARC D. KASZUBSHI
TRACY L. FRINK
GHERYL D. COOK
JAMES J. SARCONI
MICHELLE M. LUNDQUIST
DAVID &. MAQUERA

O'REILLY RANCILIO P.c.

ATTORNEYS AT LAW

OF counsel

GARY J. COLLINS
DAVID A. WIDLAK
LAWRENCE J. NAHAS:

June 1, 2006

DIRECT DIAL: (586) 997-6466
£-MAIL: clumbull@oraw.com

VIA E-MAIL AND

FIRST CLASS MAIL

David D, Pardini, Esq.

Chubb Group of Insurance Companies
Fifth Avenue Place

120 Fifth Avenue

Pittsburgh, PA 15222-3008

Re; Proof of Loss with Hance and Reed
Fifth Third Mortgage-ML LLC v Robert M. Hance, et al
Oakland County Circuit Court Case No. 05-070592-CZ
Dear Mr. Pardini:

As IJ discussed with you, Fifth Third Bank has received an additional recovery since the

filing of the Proof of Loss in the form of a payoff on the mortgage loan to Anthony
Sleiman for the property at 609 Yarboro Drive in the amount of $982,345.90. I have
updated the recovery schedule contained in the Proof of Loss and attached a copy to this

letter.

On May 24, 2006, we filed the First Amended Complaint in the above action. I have
attached a copy of the First Amended Complaint. A copy of the initial draft of this
Complaint was contained in the Proof of Loss submission.

As we also discussed, the Bank has recently obtained information indicating that Robert
Hance, along with Facilitating Party Tyrone Hogan, was involved in the origination of a
fraudulent home equity loan dated July 25, 2005, the entire balance of which appears to
be a loss. Copies of the relevant documents evidencing the loss will be forwarded to
you under separate cover in order to supplement the Proof of Loss previously filed. We
will be conducting discovery in the above lawsuit to obtain additional information with

respect to this transaction.

We also discussed setting a meeting date at my office sometime during the month of
June after the accountant retained by Chubb had an opportunity to review the Proof of

Sterling Town Center * 12900 Hall Road, Suite 350 © Sterling Heights, MI 48313

(586) 726-1000 © FAX (586) 726-1560 © www.orlaw.com

CHB
15

Page 30 of 51

KENNETH L. RANCILIO

PAUL J. O'REILLY
1340 - 2003
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3522 Filed 06/21/21 Page 31 of 51

David D. Pardini

June 1, 2006
Page 2
Loss. Please let me know when such a meeting can be scheduled. Thank you for your
cooperation.
Very truly yours,
Carte é, Fuarrtul Dr.
Charles E. Turnbull
CET/im
Enclosure

cc/enc: Marc D. Brandt, Esq. (via e-mail only)
James D. Rechel (via e-mail only)
Darrin Morgan (via e-mail only)

CHB
16
Case 2:15-cr-20382-VAR-MKM_ ECF No. 227, PagelD.3523 Filed 06/21/21 Page 32 of 51

KENNETH L. RANCILIO

 

JOHN A. NITZ I
mcs O'REILLY RANCILIO P.c. saadliaie
CRAHG S, SCHOENHERR, SR, ATTORNEYS AT LAW PAUL J. REILLY

1840 - 2003

G. THMOTHY MOORE
CLARK A, ANDREWS:
ROBERT C. DAVIS

MATTHEW K. CASEY eA nets
BRUCE H. HOFFMAN August val 2006 DAVIDA. WIDLAK
JEFFREY A. BAHORSK! i LAWRENCE J. NAHAS
FRANK E. HENKE

DAVID W. MACDONALD
DAVID C.G. EBERHARD
DOWALO P. DeNAULT, JR.
WILLIAM N. LISTMAN

DIRECT DIAL; (586) 997-6466
E-MAIL: chwnbull@odaw.com

JOHN D,. BARTLEY VIA E-MAIL AND U.P.S.
ee David D. Pardini, Esq.
MARC D. KASZUBSKI Chubb Group of Insurance Companies
7 L. FRINK Fifth Avenue Place
HERY1L 0. COOK .
Teleoied spemeen 120 Fifth Avenue
MICHELLE M. LUNDOUIST Pittsburgh, PA 15222-3008
DAVIG 5. MAQUERA
Re: Insured: Fifth Third Bancorp
Bond No. 8159-89-50/012
Claim: Robert Hance and Anthony Reed
Controlling Company: Federal Insurance Company
Dear Mr. Pardini:

I have attached for your information, a copy of the Second Amended Complaint which
was filed in the Hance lawsuit in Oakland County Circuit Court on August 9, 2006. As
the exhibits are voluminous, I am forwarding a copy of the Second Amended Complaint
with the exhibits via overnight mail rather than as an attachment to this letter, Answers
to this Second Amended Complaint from the newly added defendants, or defendants
against whom additional counts have been added, are due by August 30, 2006.

We are in the process of scheduling depositions with various defendants’ counsel based
upon court orders and stipulations entered into in this matter to date. Depositions of 16
current and former Fifth Third Bank and mortgage company employees are being
scheduled to commence immediately after the Labor Day holiday. Other discovery,
including numerous additional depositions, will be conducted in September and will

intensify over the next few weeks.

In our last meeting, you indicated that Chubb, with its co-imsurers, intended to propose a
settlement of the insurance claim rather than paying the claim and taking over the
litigation in this matter under its subrogation rights. Fifth Third is in agreement with
this approach; however, it is imperative that a settlement be reached in the immediate
future and finalized no later than September 1, 2006, so that our firm and Bank
representatives can focus our efforts and resources on the litigation which will be

intensifying over the next several weeks.

Sterling Town Center * 12900 Hall Road, Suite 350 » Sterling Heights, MI 48313

(586) 726-1000 © FAX (586) 726-1560 = www.orlaw.com
: CHB

44
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3524 Filed 06/21/21 Page 33 of 51

David D. Pardini
August 21, 2006
Page 2

It is my understanding you will be discussing this matter with co-insurer representatives
either today or tomorrow. Please contact me with the results of your discussions as soon

 
 

as possible.
Very truly yours,
tt
an . Turnbull
Enclosure

cc: Fifth Third Bank (w/out enclosure and via e-mail)

CHB
45
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3525 Filed 06/21/21 Page 34 of 51

ae Oo ©

 

JOHN A. NITZ O l z R KENNETH L. RANCILIO
1935 - 1998

CHARLESE.TRNBL REILLY RANCILIO P.c.

LAWRENCE M SCOTT

CRAIG S. SCHOENHERR, SR. ATTORNEYS AT LAW Pada

G, TIMOTHY MOORE 1840 - 2003

CLARK A ANDREWS

MATTHEW K. CASEY

JEFFREY A. BAHORSK! ahnes herd

BRUCE H. HOFFMAN .
September. 6, 2006 DAVID A. WIDLAK

FRANK E. HENKE LAWRENCE J, NAHAS

DAVID W. MACDONALD
DAVID C. C, ESERHARD
DONALD P. DeNAULT, JR.
JOHN D. BARTLEY

RALPH COLASUONNO VIA E-MAIL

KURT A, STEINKE

DIRECT DIAL: (566) 997-6466
E-MAIL; ctumbull@odaw.com

MARO'D: KASZUESIO David D. Pardini, Esq.
TRACY L., FRINK Chubb Group of Insurance Companies
eee Fifth Avenue Place

JAMES J. SARCON} i
MICHELLE M, LUNDQUIST 120 Fifth Avenue

DAVID S. MAQUERA Pittsburgh, PA 15222-3008
Re: Insured: ’ Fifth Third Bancorp
Bond No. 8159-89-50/012
Claim: Robert Hance and Anthony Reed
Controlling Company: Federal Insurance Company

Dear Mr, Pardini:

] have attached a revised and redlined copy of the Partial Release and Assignmerit which
you forwarded to me on August 31, 2006. The redlined copy contains some language
changes which I am suggesting. In addition, as we discussed on Friday, the method

used in determining the loss is not accurate.

The Bank is extremely disappointed that Chubb has failed to honor the Bank’s claim
with respect to the Gillum and Newble loans and it is not clear to me why the additional
information requested, especially for the Gillum loan, should be necessary for Chubb to
honor this claim. We are in the process of compiling the additional requested
information for these loans and will forward to you shortly. In the meantime, however,
we need to address issues with the proposed assignment.

In prior correspondence to you, I have cited law which provides that the loss occurring
in connection with a fraudulent loan is the amount lent to borrower at the time of
disbursement and that amounts received by the Bank thereafter are recoveries. Your
draft of Partial Release and Assignment has netted out recoveries in determining the
amount of loss. The result is that the attorney fees and other expenses incurred in
obtaining the recoveries have not been deducted by Chubb in determining the amount of
the Bank’s claim. Further, I have great concern with your comment to me in our phone
discussion Friday that you may question our firm’s fees as expenses of recoveries given
that the recoveries resulted in “payoffs” on four of the mortgages.

Jt was my understanding that the attomey fee issue was put on hold solely to address the
issue of privilege as to the detailed information contained in our statements. At this
point, because it appears Chubb will be taking an assignment of the Bank’s claims in

Sterling Town Center = 12900 Hall Road, Suite 350 © Sterling Heights, MI 48313
(586) 726-1000 » FAX (586) 726-1560 = www.orlaw.com

CHB
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3526 Filed 06/21/21 Page 35 of 51

7 ‘ni oo O
David D. Pardini, Esq.
September 6, 2006
Page 2

connection with these 10 loans, I would agree that the privilege issue may be resolved
and I will forward to you our statements so the fees may be deducted as expenses
against recoveries in determining the amount to be paid under the assignment.

I am also forwarding to you, by separate e-mail, copies of the document production
which commenced today consisting of the 60 binders containing over 17,000 pages of
materials requested by the defendants’ counsel as well as recent motions which have
been filed and the deposition schedule of Bank employees which commence next
Tuesday, September 12. Please advise me as soon as possible whether someone from
Chubb plans on attending these depositions or the document production or any of the

pending hearings.

We also need to determine whether Chubb intends to substitute in as plaintiff on this
lawsuit and the Partial Release and Assignment needs to address the allocation of fees
and expenses on an ongoing basis between the loans being assigned to Chubb and the
Gillum loan on which Chubb has refused to pay the Bank’s claimed loss.

In this regard, we are working with the Bank’s fraud investigation staff to provide you
with the additional requested information on the Gillum and Newble loans; however, we

will need to move forward with the litigation and assignment issues while this
information is being prepared.

Please contact me after reviewing the foregoing.
Very truly yours,

ONarter €, Berrtult (err

Charles E. Turnbull
CET/Im

Enclosure
ec/enc: Fifth Third Bank

CHB
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3527 Filed 06/21/21 Page 36 of 51

David D Pardini /ChubbMail To cturnbull@orlaw.com

11/21/2006 04:59 PM anton.kidd@equijust.com, bill.parry@equijust.com,
carl.pearse@firstcity.com, "Leonard, Charles"
<Charles.Leonard@AiG.com>,

cc doug.annakin@hubinternatianal.com,

jeanna.king@firstcity.com, loleary@stpaultravelers .com,
"Wolin, Mark" <Mark.Wolin@A!G.com>,
mmaillet@chubb.com, paul.betts@firstcity.com

bec
Subject Fifth Third 8159-89-50 / 012 Hance - Reed []

Chuck,

Pursuant to our discussions today, attached below is the revised Final Mutual Release. Thank you for
your attention to this matter and please contact me with any further concerns.

David D. Pardini

Fidelity Claims Attorney

Chubb Group of Insurance Companies
Fifth Avenue Place

120 Fifth Avenue

Pittsburgh, PA 15222-3008

(412) 456-8056 direct

(412) 456-8009 fax

DDP250R #Fifth Third 8159-89-50#12 REVISED.doc

; ee eer nee tess
wat Wowie Sf Bie
TRIS Ne seh

Fee 1S 2008

 
 

TP — CHUBB DOCUMENTS
PER 2/19/08 ORDER 0079
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3528 Filed 06/21/21 Page 37 of 51

David D Pardini /ChubbMail To
11/06/2006 05:12 PM

cc

bee
Subject

Mr. Turnbull,

cturnbuil@orlaw,com

AndySvi@aol.com, anton.kidd@equijust.com,
asvinicki@paacpas.com, bill.parry@equijust.cam,
carl.pearse@firstcity.com, "Leonard, Charles"
<Charles.Leonard@AIG.com>,
doug.annakin@hubinternational.com, "Dairman, Fred"
<Fred,Dairman@AIG.com=, jeanna.king@firstcity.com,
loleary@stpaultravelers.com, marc.brandt@53.com, "Wolin,
Mark" <Mark.Wolin@AlG.com>, mmaillet@chubb.com,

paul.betts@firstcity.com

Fifth Third 8159-89-50 / 012 Hance - Reed[}

Please accept this email in follow up to and confirmation of our discussions today whereby we agreed toa
global settlement of any and all claims for the above referenced matter, inclusive of a waiver of any and all
Subrogation rights by the insurers, for $4,300,000. We will forward a draft of the Final Release document
early next week with the full particulars. On behalf of all the insurers, | thank you and Mr. Brandt for your

time, effort and reasonableness in resolving this matter amicably .

Sincerely,

David D. Pardini

Fidelity Claims Attorney

Chubb Group of Insurance Companies
Fifth Avenue Place

120 Fifth Avenue

Pittsburgh, PA 15222-3008

(412) 456-8056 direct

(412) 456-8009 fax

 

TP- CHUBB DOCUMEN
IMENTS
PER 2/19/08 ORDER 0072
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3529 Filed 06/21/21 Page 38 of 51

FINAL MUTUAL RELEASE

WHEREAS, Federal Insurance Company, St. Paul Mercury Insurance Company,
National Union Fire Insurance Company of Pittsburgh, PA., Lloyds Syndicate #1007, Lloyds
Syndicate #2488, Lloyds Syndicate #2987, St Paul Mercury, Lexington Ins. Co., and
Wurttembergische are the Insurers (“INSURERS”) and FIFTH THIRD BANCORP (“FIFTH
THIRD”) is the Insured on Financial Institution Bond No. 8159-89-50 (“the Bond”), which
provides coverage for, among other things, direct losses of money sustained by FIFTH THIRD
caused by dishonest acts committed by any FIFTH THIRD employee, acting alone or in

collusion with others; and

WHEREAS, the employee dishonesty coverage of the Bond has a limit of liability
of $75,000,000 subject to a $5,000,000 deductible; and

WHEREAS, FIFTH THIRD has submitted a Proof of Loss to INSURERS
representing that it has sustained a loss resulting directly from dishonest acts committed by
ROBERT HANCE and ANTHONY REED (HANCE and REED), in collusion with others, while
HANCE and REED were employees of FIFTH THIRD, in connection with a loan fraud scheme
including, but not limited to, twelve first mortgage loans to Anthony Sleiman (two loans),
Mercedes Turon, Floyd Anderson III, Robert Walston, Roselene Langhorne, Stephanie P.
Glover, Michael Bossenberry, Chenzira Maples, Scott Lucia, Terni Gillum and Ira Newble, and
two home equity line of credit loans issued to Marcus Lewis and Pamela Walston, made by

FIFTH THIRD; and

WHEREAS, INSURERS have conducted an independent investigation into the
facts which are the subject of the Proof of Loss described above; and

WHEREAS, INSURERS and FIFTH THIRD have agreed to settle and
compromise the claim described above against Bond No, 8159-89-50.

NOW, THEREFORE, in consideration of the payment of $4,300,000 by
INSURERS to FIFTH THIRD, and other good and valuable consideration, the sufficiency of
which are hereby acknowledged:

it. FIFTH THIRD, for itself and its successors and assigns, hereby forever releases
and discharges INSURERS and their successors and assigns of and from any and all claims,
liabilities and causes of action of any nature whatsoever which in any way arise out of or derive
from any act or omission of HANCE and REED with respect to the referenced loan fraud scheme
including, but not limited to, the identified 12 first mortgage loans and 2 home equity line of
credit loans, or which are in any way whatsoever related to the facts which are the subject of the

Proof of Loss described above ; and

k (a eae we
a4 feet fae” Fea ete, Lag
PANS ar AP re

FL 19 2008
TP — CHUBB DOCUMENTS
PER 2/19/08 ORDER 0080
Eases 2:5¢0r-2038Q;VAR-MKM ECF No. 227, PagelD.3530 Filed 06/24/29)7Page 39 of 51

PAGE TWO OP THREE

2 INSURERS, for themselves and their successors and assigns, hereby forever
waive and discharge any assignment, transfer or conveyance from FIFTH THIRD of any and all
claims, rights and causes of action which FIFTH THIRD has or may have against HANCE and
REED and/or any other person or entity which may be liable, in whole or in part, for the loas
sustained by FIFTH THIRD as the result of the dishonesty of HANCE and REED: and

3, INSURERS, for themselves and their successors and assigns, hereby forever
waive and discharge any and all lawful ways and means for the recovery of their payment of

$4,300,000 to FIFTH THIRD; and
4. FIFTH THIRD and INSURERS hereby agree and acknowledge that this Final

Mutual Release may be executed in any number of counterparts, cach of which shall constitute
an original and all of which taken together shall constitute one and the same instrynent.

Facsimile signatures shall be binding and reflect the signor’s acceptance, however, original
signatures may ultimately be exchanged by the parties; and

3 INSURERS hereby agree, provided FINTH THIRD retums its executed
counterpart of this Final Mutual Release to INSURERS by November 30, 20086, to pay their
respective share as per the Bond’s Co-Surety Endorsement of the $4,300,000 to FIFTH THIRD

by delivery to FIFTH THIRD'S agents, including counsel O'Reilly Rancilio P.C, and brokers
RUB International and FirstCity, on or before December 15, 2006,

IN WITNESS WHEREOF, FIFTH THIRD and INSURERS have caused this
Final Release to be executed this day of. 2006,
bet CORP
By: ’ aaell

Title/date: , olive thee Pes dwt feweé
FEDERAL INSURANCE COMPANY

By;

Title/date: a \elerv< OFSier 12-4e6

RANCE COMPANY

ony ie

ST. PAUL MERCUR

By

7 ele Ph ost
vier Seno Llaim Ait pda

PRGE. @3

    
   
 

 

NOU 28 ‘aS 19:24 noe
rah te
TP —CHUBB DOCUMENTS FEB 1 8 2008
PER 2/19/08 ORDER 0085
CASS 2:45rer;20882-VAR-MKM ECF No. 227, PagelD.3531 ‘Filed 06/24/447)Page 40 of 51

PAGE THREE OF THREE

WOU 28 'BS 19/ai

 

AIG DOMESTIC CLAIMS ON BEHALF OF NATIONAL
UNION FIRE INSURANCE COMPANY OF

PITTSBURG
By: M4 (ern
Titte/date: Conifes Cains Dreher h-Zof

LLOYDS SYNDICATE #1007

 
  

 

By: aR
Titla/dale’ MANAGER £7 Ce Arkagot

   

 

LLOYDS SYNDICATE #2488
Be —
Title/date: _§
LLOYDS SYNDICATE #2987

By: ray A tema, tnd
Titeidoe: as Se duok. Ce ee

sT. PAUL MERCURY

 

 

 

 

 
  
 

gat

Tiled, Cr. K/flms Ath,
LEXINGTON INS. CO,

By
Titto/date;

 

 

 

WURTTEMBERGISCEE
By: Art har dS

 

 

 

 

Titlo/dute: Che S Seorseg4 . Wh te
\
2A. 64
} * arin |
TP- cue
3008 One ENTS FER 19 200

PER 2/19/08 ORDER 0086
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3532 Filed 06/21/21 Page 41 of 51

PAGE THREE OF THREE

ey

AIG DOMESTIC CLAIMS, INC. ON BEHALF OF
NATIONAL UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, PA

 

Title/date:

 

LLOYDS SYNDICATE #1007

By:

 

Title/date:

 

LLOYDS SYNDICATE #2488

By:

 

Title/date:

 

LLOYDS SYNDICATE #2987

By:

 

Title/date:

 

ST. PAUL MERCURY

By:

 

Titie/date:

 

LEXINGTON INS. CO.
A ye
x i
By: ed, es Spas

eee ni
Title/date: Ne Ev xr 7 “olla Zaf Zi Ck
WURTTEMBERGISCHE

By:

 

Title/date:

 

TP-— CHUBB DOCUMENTS
PER 2/19/08 ORDER 0088
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3533 Filed 06/21/21 Page 42 of 51

PAGE THREE OF THREE

HOU 26 'O6 iste

AIG DOMESTIC CLAIMS ON BEHALF OF NATIONAL
UNION FIRE INSURANCE COMPANY OF

PITTS M4
se Wenn

Title/date: Confke Claims Drectey R-7_of

LLOYDS SYNDICATE #1007
oe
. wf
By:
y Lf os

fo ARN
Title/date’ “MANAG EE FP Ce Ant 90!

LLOYDS SYNDICATE #2488

By: Pyfes A-Hem ans _

Fitle/date: ae Seateh Claittts Aolaudher
LLOYDS SYNDICATE #2987

By: cu) A lem mus

Title/date: ao Sedtok Cloaks phase

ST, PAUL MERCURY

 

 

By:

 

 

Title/date:

 

 

LEXTNGTON INS. CO,

By

 

Title/date:

 

 

WURTTEMBERGISCHE
By: fy, t-Fe wf >
Titie/date: Cota S pf ytee pa oA Hi 7

PACE, Ba
: ste Be fe RS
weae Leiba bf . ‘
Shh eo
Ve fla ees eT ee

FEP 2 & 9nng

TP — CHUBB DOCUMENTS

PER 2/19/08 ORDER 0090
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3534 Filed 06/21/21 Page 43 of 51

oe @® OQ

HANCE INVESTIGATION |
|

FUNDS RECEIVED TO DATE — APRIL 14, 2006

MORTGAGE LOAN PAYOFFS
Borrower’s Name Address Date Source Amount Ree’d
Michael Bossenbery 1645 Lochridge 01/06/06 Westminster Title $1,719,905.21
Agency, Inc.
Anthony Sleiman 2610 Vhay Lane 01/31/06 Clear Title $2,813,109.49
Agency, Inc.
609 Yarboro Dr. 04/13/06 $ 982,345.90
Robert Walston 219 Lakewood 03/06/06 Patriot Title $2,589,234.57
Agency, Inc.
TOTAL $8,104,595.17.

CURRENT FUNDS HELD IN FIFTH THIRD ACCOUNTS

 

(Various individuals and entities)

TOTAL $253,832.61

COMERICA BANK

|
|
ACCOUNTS HELD UNDER TEMPORARY RESTRAINING ORDER
{

Account Name Account Number Balance |
Robert M. Hance 6812-58225-9 $ 22,226.24 (11/18/05)
Executive Estate Builders 1852-02850-3 $133,407.78(1 0/3} 05)
TOTAL $155,634.02 |

QO
eae
~~
 

Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3535 Filed 06/21/21 Page 44 0fs1——

wee © @

MORTGAGE LOANS OUTSTANDING

 

 

Borrower’s Name Address Disbursed

Floyd Anderson 4000 Overlea Ct. $ 1,258,740 \\\oe st:
Terri Gillum 264 Lone Pine Ct, pad 7

Stephanie Glover 3935 Quarton Rd. $4,754,380 1,771 i jsI¥%3, a5:
Roselene Langhorne Lot 88, Brookside $—$74,350 54. 3, 3.55 °
Scott Lucia - Lone Pine Court $4,861,080 I, Ya, (56,05
Sheaais Maples 3941 Quarton Rd. § 1,374,380

Anthony Sleinan——_—_—_—_—+—_609 Varhere Dr. $—_975,000

Mercedes Turon 3320 Franklin Rd. $1,526,600 |, bi A LAD

Robert Walstee ———_———_____219 Lakewood Dr. $-2,560,000-

TOTAL -$32,002-039-

CHB
18
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3536 Filed 06/21/21 Page 45 of 51

 

    

  

      

      

 
 
  

pees sibie os “pg ms ; £8 y ee ro a To pea
0 0 0 0 0 0 ooo Pe OSL Ze 0 BIST LL809+% LOr ra
0 fs) 0 0 0 0 000 PZ 9r'6| Oo sajdeyy BLSESrLOP Ir
ZZ'OLbz 0 OE 0 ff) go'r0s 0 EL beso 000002 | Asequassog O68Err LO OT
fe) 0 0 0 0 0 ooo 69°L6L'Ze 0 JBA0|5) LZLSLCLOP 6
0 0 0 0 fo) Qo 00'0 00°0 0 woyBue] vOrLIZLOP 8
) 0 0 0 QO p9'999z 0 69'99L66 0 wins ESZ9ZZLOF Z
fe) S29 oe 0 ) SC'LSLe a) LLOS Les cocossz UO}SIEAN “Y OL680Z LO 9
0 0 Of SL OPZ 0 a) 0 Le'eezes ooo008Z uBLUIaIS LSBE9LLOP e
fe) 0 0 0 0 tLg9 00'0 LE-soe'z9 LS'6SOL Uosuapuy ZLZPEBOOP ‘
0 0 0 0 0 0 000 02'098' rr 0 uoun, 969€P/00r e
0 0 0 fs) 0 0 0 82 16Z'89 00'000'S/6 UBLUIa|S PRES LL z
0 0 0 0 0 0 0 SLegLas 8 Lez aiqMen LZ20901 t
Seen ie oe Geo) adieu) a eed
Bh Sas 7d bres RSet Siar te gieecteteccritq gmeresr iF] : LILA BAU LEME coe bat kt: b ie Pier) AeHtlinks Hey
clan Aetna A ci edsiae a ke a eters aac aia) !

Porte

      

sebebyow uo squawAeg 884 pue Jsasaqur yediouiig ~ pnej4 abebyo WAL
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3537 Filed 06/21/21 Page 46 of 51

FTEM Mortgage Fraud - HELOC Loans

Name Account Fundin

Marcus Lewis 856871330 400,000.00
Pamela Walston 859510349 400,000.00

Principal
Paid

0.00
0.00

Interest
Paid
5667.21
8887.01

Fees
Paid
0.00
0.00
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3538 Filed 06/21/21 Page 47 of 51

December 5, 2006

Via DHL Overnight

Charles E. Tumbull

O’Reilly Rancilio, P.C.

Sterling Town Center, Suite 350
12900 Hall Road

Sterling Heights, MI 48313-1151

RE: Insured: Fifth Third Bancorp
Bond No.: 8159-89-50 / 012
Claim: Employee Dishonesty / Robert Hance — Anthony Reed
Controlling Company: Federal Insurance Company

Dear Mr. Turnbull:

Enclosed please find our indemnity check payable to Fifth Third in the amount of
$1,433,348.24 as per the Bond’s Co-Surety Endorsement and the executed Final Mutual
Release — a copy of which with my signature on behalf of Federal was sent via separate email
this same day. Thank you again for your efforts in resolving this matter amicably and please do

not hesitate to contact me with any final concerns.

Very truly yours,
Chubb & Son
A division of Federal Insurance Company

David D. Pardini, Esq.

Bond Claims Attorney
Northern Specialty Claims
Direct Dial: 412-456-8056
Fax: 412-456-8009

E-mail: dpardini@chubb.com

DDPyYlac.591L

 

Enclosure de
FER 19 2008

os DEFENDANT'S
TP - CHUBB DOCUMENTS EXHIBIT

PER 2/19/08 ORDER 0048

=f

PENGAD-Bayonne, NJ.

 
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3539 Filed 06/21/21 Page 48 of 51

David D Pardini /ChubbMail To
12/05/2006 09:51 AM

cc

bee
Subject

Mr. Turnbull,

cturnbull@orlaw.com

anton.kidd@equijust.com, bill. parry@equijust.com,
carl.pearse@firstcity.com, "Leonard, Charles"
<Charles.Leonard@AIG.com>,
doug.annakin@hubinternational.com,

jeanna.king @firstcity.com, loleary@stpaultravelers.com,
"Wolin, Mark" <Mark.Wolin@AlG.com>,
mmaillet@chubb.com, paul.betts @firstcity.com

Fifth Third 8159-89-50 / 012 Hance - Reed

In follow up to my voice mail, attached below Is a copy of the Final Mutual Release executed by myself on
behalf of Federal Insurance Company. Our indemnity check ($1,433.342.24) is being sent to your
attention via DHL overnight and should arrive tomorrow. Thank you for everything and please do not

hesitate to contact me with any fina! concerns.

David

David D. Pardini

Fidelity Claims Attorney

Chubb Group of Insurance Companies
Fifth Avenue Place

120 Fifth Avenue

Pittsburgh, PA 15222-3008

(412) 456-8056 direct

(412) 456-8009 fax

Eda
A,
Koha

Fifth Third Bnk - Hance - Signature page. pdf

TP— CHUBB DOCUMENTS
PER 2/19/08 ORDER 0083
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3540 Filed 06/21/21 Page 49 of 51

Court Explorer
# Register of Actions € Go Back

Case Number
2009-100219-CK

Entitlement
FIFTH THIRD BANK vs. FIRST AMERICAN TITLE INS CO
Judge Name
D. LANGFORD MORRIS
Case E-Filed
NO
Case Filed
04/23/2009
Case Disposed
05/25/2010
Date Code Desc
11/24/2010 REA ORDER FILED REASSIGNING /MCDONALD
11/20/2010 OJR CASE REASSIGNED FROM JUDGE MCDONALD TO JUDGE
LANGFORD M
05/28/2010 POS AFFIDAVIT/PROOF OF SERVICE FILED
05/25/2010 DIS DISMISSAL GRANTED AS TO ALL PARTIES W/ PRE] W/O
COSTS
05/25/2010 FDD FINAL DISP-DISMISS
05/25/2010 STO STIP/ORD FILED OF DISMISSAL
04/20/2010 MPR MOTION PRAECIPE FILED FOR 05052010 JUDGE 13
04/19/2010 POS AFFIDAVIT/PROOF OF SERVICE FILED
04/19/2010 NOH NOTICE OF HEARING FILED
04/14/2010 MPR MOTION PRAECIPE FILED FOR 04282010 JUDGE 13
04/01/2010 OMA CASE EVALUATION OUTCOME 02112010 REJECTED
03/26/2010 POS AFFIDAVIT/PROOF OF SERVICE FILED
03/19/2010 AD] ORDER OF ADJOURNMENT FILED TRIAL
2 DEFENDANT'S
03/18/2010 FMA ALLOW FILING OF MOTIONS EXHIBIT

;

z

3 =
o

 
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3541 Filed 06/21/21 Page 50 of 51

Date

03/16/2010
03/18/2010
03/10/2010
03/10/2010
03/10/2010
02/10/2010
02/01/2010
02/01/2010
01/28/2010
01/26/2010
01/25/2010
01/22/2010
01/21/2010
01/21/2010
01/21/2010
01/20/2010
01/14/2010
01/08/2010
01/07/2010
12/17/2009
12/11/2009
12/1 1/2009
12/10/2009
12/10/2009
12/09/2009
12/02/2009
12/02/2009
12/02/2009
12/02/2009

11/20/2009

Code
APC
APR
POS
RES
BRF
POS
NOH
POS
LET
BRF
POS
POS
NOH
POS
MTN
PQS
POS
POS
POS
PQS
ORD
POS
APM
APR
DM
MPR
MTN
POS
NOH

WLT

Desc
ADJ-COUNSEL 04062010 TO 06072010 BY ORDER
DATE SET FOR TRIAL ON 06072010 01 30 PMY 13
AFFIDAVIT/PROOF OF SERVICE FILED

RESPONSE FILED PLF/TO MTN FOR PARTIAL SUM DISP
BRIEF FILED PLF/OPPOSE MTN FOR PARTIAL SUM DISP
AFFIDAVIT/PROOF OF SERVICE FILED

NOTICE OF HEARING FILED

AFFIDAVIT/PROOF OF SERVICE FILED

LETTER FILED SCHEDULING

BRIEF FILED DFT/SUPPT MTN FOR PART SUM DISP
AFFIDAVIT/PROOF OF SERVICE FILED
AFFIDAVIT/PROOF OF SERVICE FILED

NOTICE OF HEARING FILED

AFFIDAVIT/PROOF OF SERVICE FILED

MOTION FILED PARTIAL SUM DISP/DFT
AFFIDAVIT/PROOF OF SERVICE FILED
AFFIDAVIT/PROOF OF SERVICE FILED
AFFIDAVIT/PROOF OF SERVICE FILED
AFFIDAVIT/PROOF OF SERVICE FILED
AFFIDAVIT/PROOF OF SERVICE FILED

ORDER FILED GRT DFT MTN TO MODFY SO
AFFIDAVIT/PROOF OF SERVICE FILED

ADJOURNED PER CASE EVALUATION CLERK FROM 01212010
DATE SET FOR CASE EVAL ON 02112010 400 PM
DEFENSE MOTION MODIFY SCHEDULING-GRANTED
MOTION PRAECIPE FILED FOR 12092009 JUDGE 13
MOTION FILED TO MODIFY SCHED ORDER/DFT
AFFIDAVIT/PROOF OF SERVICE FILED

NOTICE OF HEARING FILED

WITNESS LIST FILED FIRST AMERICAN TITLE
Case 2:15-cr-20382-VAR-MKM ECF No. 227, PagelD.3542 Filed 06/21/21 Page 51 of 51

Date

11/20/2009
11/20/2009
11/19/2009
11/19/2009
11/19/2009
11/06/2009
10/19/2009
10/19/2009
07/27/2009
07/27/2009
07/14/2009
07/14/2009
07/09/2009
07/04/2009
07/04/2009
07/04/2009
07/04/2009
07/04/2009
07/04/2009
07/04/2009
07/04/2009
06/16/2009
06/16/2009
05/26/2009
05/26/2009
05/01/2009
04/23/2009
04/23/2009

Code
POS
EXH
POS
WLT
WLT
APR
APM
APR
POS
POS
POS
RES
SO
SOP

APR
POS
REQ
ATC
POS
SUM

Sl

Desc

AFFIDAVIT/PROOF OF SERVICE FILED

EXHIBIT LIST FILED FIRST AMERICAN TITLE
AFFIDAVIT/PROOF OF SERVICE FILED

WITNESS LIST FILED & EXH/PLF

WITNESS LIST FILED EXPERT/PLF

DATE SET FOR CASE EVAL ON 01212010 1:40 PM
ADJOURNED PER CASE EVALUATION CLERK FROM 01192010
DATE SET FOR CASE EVAL ON 01212010 NO TIME SET
AFFIDAVIT/PROOF OF SERVICE FILED
AFFIDAVIT/PROOF OF SERVICE FILED
AFFIDAVIT/PROOF OF SERVICE FILED

RESPONSE FILED DFT/TO REQ FOR ADMISS
SCHEDULING ORDER FILED

SCHEDULING ORDER WRITTEN

11/20/2009 EXPERT DATE.

01/19/2010 CASE EVALUATION DATE.

11/20/2009 WITNESS DATE.

02/18/2010 MOTION DATE.

12/18/2009 DISCOVERY DATE.

04/06/2010 TRIAL DATE.

DATE SET FOR TRIAL ON 04062010 08 30 AM
AFFIDAVIT/PROOF OF SERVICE FILED

REQUEST FILED PLF/FOR ADMISS

ANSWER TO COMPLAINT FILED FIRST AMERICAN/AFM
AFFIDAVIT/PROOF OF SERVICE FILED

P/S ON SUMMONS FILED 04/28/09

COMPLAINT FILED

SUMMONS ISSUED
